DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2018-151603, filed on 08/10/2018 was received with the present application.

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species I, represented by Figures 3A and 5A-6D.
Species II, represented by Figures 3B and 7A-7B.
Species III, represented by Figures 3C, 4A-4C, and 8A-8B.
Species IV, represented by Figures 3D and 8C-8D.
Examiner notes that Figures 1 appears to be generic to all the species I-IV, and Figure 2 appears to be generic to species III-IV.

The species I-IV are independent or distinct because of various structural difference and mutually exclusive characteristics (i.e. features) of the plurality of metal elements forming the melt belt in each species. For example, only one surface of the ear portion in each metal element in species I and III includes a recess; while both the front surface and rear surface of the ear portion in each metal element in species II and IV includes a recess. Furthermore, each metal element in species III and IV comprises an ear portion with a front surface and a rear surface; wherein, said font surface includes a nose protruding outwards and a raised portion surrounding the nose, and said rear surface includes a hole for receiving the nose on an ear portion of an adjacent metal element. However, front and rear surfaces on ear portions of the metal elements in species I and II does not include a nose, a raised portion surrounding a nose, or a hole. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics and/or structure as specified above. The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one would not likely be 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


A telephone call was made to applicant’s representative, Yoshiya Nakamura on 03/23/021 to request an oral election to the above restriction requirement, but did not result in an election being made. Mr. Nakamura informed the examiner that applicant preferred the restriction requirement be provided in writing for further consideration.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654                                          /MICHAEL R MANSEN/                                                                                  Supervisory Patent Examiner, Art Unit 3654